            Case 1:19-cr-10108-WGY Document 86 Filed 05/13/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )      Docket No. 19-CR-10108-WGY
                                             )
ERIC TRAN THAI,                              )
                                             )
                 Defendant.                  )

                              DISMISSAL OF THE INDICTMENT

           Pursuant to Fed. R. Crim. P. 48(a), the United States Attorney for the District of

Massachusetts hereby dismisses the Indictment charging Eric Tran Thai with the sexual

exploitation of children, in violation of 18 U.S.C. § 2251. In support of this dismissal, the

government states that, pursuant to a plea agreement, Eric Tran Thai has pleaded guilty to Counts

One and Two of the Superseding Information, which charge him with two counts of possession of

child pornography, in violation of 18 U.S.C. § 2252A, and the dismissal is in the interests of

justice.

                                                    Respectfully submitted,

                                                    NATHANIEL R. MENDELL
                                                    Acting United States Attorney


May 13, 2021_____                            By:    /s/ Anne Paruti__________
Date                                                Anne Paruti
                                                    Assistant U.S. Attorney
